Barrett, J.:
I agree with Mr. Justice McLaughlin that ordinarily it must be shown in this class of cases — that is, in cases of unfair competition — that the resemblance of the labels is not only calculated to,.but does-*190in fact deceive.. The.defendants’ 'label here, however, is not merely calculated to — it cannot, fail. to deceive. The resemblance to- the plaintiffs’ label is too Striking to call for proof of actual deception. The defendants’ label is in fact' ostentatiously similar to the plaintiffs’,, and flagrantly fraudulent. Indeed, there is no attempt to defend- it except upon the. ground that the defendants have a legal right to sell this particular game and. to use this particular device^whether such sale and use effect deception or. not. Thus, the bare inspection of these labels, proves the plaintiffs’ case and entities'them to á decree. I, therefore, concur with Mr. Justice O’Brien.